UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1222


TYRONE HURT,

                Plaintiff – Appellant,

          v.

VINCENT GRAY, Mayor Elect; D. C. COUNCIL MEMBERS; UNITED
STATES OF AMERICA, et. al.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00020-RBS-FBS)


Submitted:   May 29, 2012                     Decided:   June 7, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.  James C. McKay, Jr., OFFICE OF
THE ATTORNEY GENERAL FOR THE DISTRICT OF COLUMBIA, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone      Hurt   appeals       the     district    court’s    order

dismissing this action pursuant to 28 U.S.C. § 1915(8)(2)(B)(ii)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Hurt v. Gray, No. 2:12-cv-00020-RBS-FBS (E.D.

Va. Jan. 26, 2012).            We deny the motion for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the    materials

before    the   court    and   argument      would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                         2